                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

Mark Pannek, et al.,

      Plaintiffs,

              v.                                      Case. No. 1:19-cv-00852

U.S. Bank National Association,                       Judge Michael R. Barrett

      Defendant.

                                        ORDER

      The above-captioned matter is hereby transferred from the docket of the Honorable

Michael R. Barrett to the Clerk’s Office for reassignment. This matter has been reassigned

to the Honorable Timothy S. Black.

           IT IS SO ORDERED.



                                                          s/Michael R. Barrett
                                                      Michael R. Barrett, Judge
                                                      United States District Court
